United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2623
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa.
Kenneth Jay Still,                        *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                               Submitted: November 18, 2009
                                  Filed: December 29, 2009
                                   ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       In this direct criminal appeal, Kenneth Still challenges the 24-month prison
term the district court1 imposed after revoking his supervised release. Still argues that
the court erred in revoking his supervised release, that his sentence is unreasonable,
and that his counsel was ineffective. Still’s counsel has moved to withdraw, and Still
has filed a pro se motion for reconsideration of this court’s earlier denial of his motion
for appointment of new counsel.



      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
       Upon careful review, we find that the district court did not abuse its discretion
in revoking Still’s supervised release. See 18 U.S.C. § 3583(e)(3) (court may revoke
supervised release if it finds by preponderance of evidence that defendant violated
conditions of supervised release); United States v. Edwards, 400 F.3d 591, 592 (8th
Cir. 2005) (per curiam) (“Given [defendant’s] admission of the violation, we find no
clear error in the district court’s findings of fact supporting the revocation and no
abuse of discretion in the decision to revoke.”). Furthermore, we conclude that the
revocation sentence is not unreasonable. See United States v. Tyson, 413 F.3d 824,
825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. 220 (2005)).
The sentence is within the statutory limits of 18 U.S.C. § 3583(e)(3), and the district
court adequately considered the relevant 18 U.S.C. § 3553(a) factors. See 18 U.S.C.
§ 3583(e) (before revoking supervised release and imposing sentence, court must
consider specified factors in § 3553(a), including § 3553(a)(1) (nature and
circumstances of offense and history and characteristics of defendant)); United States
v. Franklin, 397 F.3d 604, 606-07 (8th Cir. 2005) (court need only consider relevant
matters, and need not make specific findings on each § 3553(a) factor); see also
United States v. Lewis, 519 F.3d 822, 824-25 (8th Cir. 2008) (district courts need not
consider effect of prior revocation prison sentences).

       Last, we decline to consider Still’s ineffective-assistance claim. See United
States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003) (ineffective-assistance claim
is more properly reviewed in habeas proceedings).

     Accordingly, we grant counsel’s motion to withdraw, deny Still’s pending
motion, and affirm.
                    ______________________________




                                          -2-